Citation Nr: 0619953	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-32 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for left foot 
disability. 

2.  Entitlement to a compensable evaluation for bronchitis.

3.  Entitlement to an increased rating for Crohn's disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran testified from 
that RO before the undersigned, seated in Washington, DC, at 
a videoconference hearing held in May 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a timely notice of disagreement (NOD) in 
April 1996 with a March 1996 rating decision which denied an 
increased disability evaluation for Crohn's disease.  A 
statement of the case (SOC) has not yet been sent to the 
veteran regarding this issue.  In Manlicon v. West, 12 Vet. 
App. 238 (1999), the United States Court of Appeals for 
Veterans Claims (Court) indicated that in a case in which a 
veteran expressed disagreement in writing with a decision by 
an agency of original jurisdiction and the agency of original 
jurisdiction failed to issue an SOC, the Board should remand 
the matter for the issuance of an SOC.

The Board accordingly will remand the issue of entitlement to 
an increased rating for Crohn's disease for the issuance of 
an SOC.

At his May 2006 hearing, the veteran testified that he has 
received treatment for the disorders at issue following the 
last treatment record on file, dated in May 2004.  

With regard to the veteran's claim for an increased 
evaluation for his service-connected bronchitis, the Board 
notes that while he has been afforded two VA examinations to 
determine the severity of his bronchitis, neither examination 
contains sufficient evidence to properly rate the disorder.  
Specific reference is made to the absence of Diffusion 
Capacity of the lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) readings.  Such readings are necessary to 
fully apply applicable diagnostic criteria.

In light of the above, the Board finds that further 
development is required prior to adjudication of the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue a statement of 
the case on the issue of entitlement to 
an increased rating for Crohn's disease.  
The veteran and his representative are 
advised that they must submit a timely 
substantive appeal to perfect their right 
to appellate review by the Board of that 
issue.  If the veteran submits a timely 
substantive appeal, the RO should 
undertake any other indicated 
development.  If, and only if, a timely 
substantive appeal is submitted, should 
this issue be certified for appellate 
review.  

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish an effective date for the 
claims on appeal, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to the left foot 
disability and bronchitis claims.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously.  
In any event, the RO should obtain VA 
medical records for the veteran from the 
Salisbury, North Carolina VA Medical 
Center for the period from May 2004 to 
the present.

4.  Thereafter, the veteran should be 
afforded a VA orthopedic examination by a 
physician with appropriate expertise to 
determine the nature and severity of the 
claimant's left foot disability.  All 
indicated studies, including range of 
motion studies, should be performed, and 
all findings should be reported in 
detail.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physician must identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner must assess 
the nature and extent of any pain.  The 
physician must express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups).  If 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state, and explain 
why.  To the extent possible, the 
examiner must distinguish the 
manifestations of the service-connected 
left foot disorder from those of any 
nonservice-connected condition present 
affecting the left foot, including gout.

The rationale for all opinions expressed 
must be provided.  The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.  

5.  The RO should also schedule the 
veteran for a VA pulmonary examination to 
determine the extent and severity of his 
service-connected bronchitis.  The claims 
folder should be made available to the 
examiner.  All necessary tests and 
studies are to be performed, including 
pulmonary function tests, and all 
findings are to be reported in detail.  
It is essential that the pulmonary 
function study contains the full range of 
results necessary to rate the disability 
under the pertinent diagnostic criteria, 
including DLCO (SB) findings.  If DLCO 
(SB) testing is not possible, the 
examiner should set forth the reasons.  

6.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.

7.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO must issue 
a supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).





_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

